Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a method of treating a subject comprising administering a CAR- expressing cell therapy less than 30 days after administration of a lymphodepleting therapy comprising radiotherapy, wherein the CAR 19-expressing therapy is a murine CAR molecule set forth in SEQ ID NO:58 and comprises an scFv, CD8 transmembrane Domain Species, a hinge region comprising SEQ ID NO:14 or a sequence with 95-99% identity thereto, a 4-1BB costimulatory domain, a CD3 zeta intracellular signaling domain, and a leader sequence in the reply filed on 06/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-6, 8, 10-12, 14, 16, 19, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021. 
Claims 1, 25, 29, 31, 32, 37, and 40 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 29 and 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163(II)(A)(3)(a)(ii)). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:

The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification discloses several humanized and murine CD19 CAR T cells (see Tables 2 and 3) as well as the use of CD19 CAR T cells in treatment of hematological cancers in subjects following radiotherapy (see examples). However, there does not appear to be sufficient correlation between the required structural features of the genus of antigen binding domains of the CAR T cells and the property of binding to CD19 as the claims encompass antibodies having a single heavy chain and light chain CDR. 
H and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, claim 29 does not require an antibody having all six non-degenerate CDRs for the genus of antibodies or antigen binding fragments having the functional property of binding to CD19. Indeed, the antibodies of claim 29 encompass those having a single heavy chain and light chain CDR disclosed in Table 2 or 3 of the specification without further limitation on the remaining structure of the antibody. Each CDR has a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al.  Frontiers in immunology 4 (2013): 302). Thus, CDRs are highly diverse in structure, and their sequences do not readily correlate to antigen binding in a predictable fashion. Even if the anti-CD19 antibody comprises six CDRs that are 100% identical to those recited in Table 2 or 3, artisans cannot randomly mix and matched any CDR from any anti-CD19 scFv disclosed in Table 2 or 3 to make an antibody that binds to CD19. Absent of evidence to the contrary, it is unclear if the anti-CD19 scFv domains listed in Tables 2 or 3 are variants or mutants of a parent antibody such that mixing and matching can be done without substantially impacting the structure/function of the resulting antibody. 
Additionally, the hinge region of the CAR T cell recited in the claims may vary in at least 1-5% of it structures, yet there is no guidance provided in the specification about which amino acids can vary in 1-5% of the hinge region of the anti-CD19 CAR T cell such that the structure and/or function of the CAR T cell is not negatively impacted. 

Therefore, the claimed genus of antibodies and antigen binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibody or antigen-binding fragment and the function of binding to CD19 except for antibodies which are defined by all six non-degenerate CDR sequences or the complete sequences of both the heavy and light chains or the respective variable domains. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of CAR T cells comprising the anti-CD19 antibodies at the time the instant application was filed. 

Enablement
Claims 29 and 31are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to CD19 CAR expressing cell in which the antigen binding component has one or more heavy chain and light chain CDRs respectively from an anti-CD19 scFv recited in Tables 2 or 3. 
The specification discloses several humanized and murine CD19 CAR T cells (see Tables 2 and 3) as well as the use of CD19 CAR T cells in treatment of hematological cancers in subjects following radiotherapy (see examples). 
The specification does not teach administration of a CD19 CAR T cell wherein the antigen binding domain comprising less than six CDRs (three for the heavy chain and three for the light chain) and having the functional property of binding to CD19 commensurate in scope of claims.  
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, claim 29 encompasses antibodies having at least a single heavy chain CDR and a single light chain CDR; however, a single heavy chain and light chain CDR is not reasonably expected to be capable of binding to a specific antigen let alone CD19. Given that each CDR has its own unique amino-acid composition, (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al.  Frontiers in immunology 4 (2013): 302), it would require undue trial and error experimentation for artisans to determine the 
The hinge region of the CAR T cell recited in the claim 31 may vary in at least 1-5% of it structures, yet there is no guidance provided in the specification about which amino acids can vary in 1-5% of the hinge region of the anti-CD19 CAR T cell. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Without a reduction to practice, it is unclear how amino acid substitutions, insertions, additions, or deletions in 1-5% of the hinge region, would impact the structure and function of the anti-CD19 CAR T cell. 
Therefore, while the specification is enabling for making an anti-CD19 CAR T cell that in which the anti-CD19 antibody has six CDRs that are fully defined, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claims, mainly the full scope of the genus of antibodies comprising a single CDR of a heavy and a single CDR of a light chain from the recited sequences in Table 2 or 3. Further, the specification is not enabling for the random combination of any six CDRs (or VH/VL chains) disclosed in Table 2 or 3 to make an anti-CD19 antibody for the CAR T cell. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to make and/or use the genus of antibodies having a functional property of binding to CD19 antigen for CAR T cells designed to treat cancer in a subject. 
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 25, 29, 31, 32, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 25, 29, 31, 32, 37, and 40, the phrase "for example" or “e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, Applicant has further chosen to recite that the CDR sequences, VH/VL domains, or scFv domains of the anti-CD19 antibody of the CAR construct are disclosed in Tables 2 and 3 of the instant specification. Such a recitation is improper. As per MPEP 2173.05(s) Reference to Figures or Tables [R-10.2019] Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). It is suggested that applicant amend the claims in question to remove all references to Tables 2 and 3 and any 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 25, 29, 31, 32, 37, and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by June et al, (US 8,911,993 B2),  hereinafter June. 
June teaches a method of treating cancer including hematological malignancies and solid tumors in a subject comprising administering T cells comprising a nucleic acid encoding a CD19 CAR molecule, wherein the CD19 CAR has the amino acid sequence of SEQ ID NO: 12 corresponding to SEQ ID NO: 58 of the instant claims (see entire document, in particular, Summary of Invention, Examples, Claims, and Table 5). The CD19 CAR T cell comprises a CD8 leader sequence, CD8 hinge region of SEQ ID NO: 21, which fully comprises the amino acid sequence of SEQ ID NO: 14 of the instant claims, a CD8 transmembrane domain, a 4-1BB costimulatory domain, and a CD3 zeta signaling domain. The cell expressing the CAR can also be a Natural Killer (NK) cell (Column 2, Ln. 39-42), and the CAR-modified cell may be autologous or allogenic (Column 36, Ln. 19-24). The hematological cancers can be chronic leukemia, non-Hodgkin’s lymphoma, multiple myeloma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), acute lymphocytic leukemia, pre-B ALL, adult ALL, large diffuse 4 to 109 cells/kg body weight (Column 37, Ln. 17-21). Specifically, lymphodepletion is started approximately 5-10 days before infusion so that CART-19 cells may be given 1-2 days after completion of the lymphodepletion. The timing of lymphodepletion initiation therefore depends on the length of the regimen. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells as well as to reduce disease tumor burden. The choice of lymphodepletion depends on the patients underlying disease and prior therapies. (Example 2, Cytoreductive Therapy section). Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15).  A single dose of CART-19 transduced T cells comprising of the infusion of 2.5x106 to 5x106 total cells, are administered in either 1 or 2 bags. For increased safety, the first dose is given as a split dose on days 0, 1 and 2, with ~10% of the cells on day 0, 40 - 30% on day 1, and 60% on day 2 (see Example 2, Preparation of CART19 Cells section). 
Thus, June meets the limitations of claims 1, 25, 29, 31, 32, 37, and 40. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 25, 29, 31, 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over June et al, (US 8,911,993 B2), hereinafter June, in view of DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm. 

June teaches a method of treating cancer including hematological malignancies and solid tumors in a subject comprising administering T cells comprising a nucleic acid encoding a CD19 CAR molecule, wherein the CD19 CAR has the amino acid sequence of SEQ ID NO: 12 corresponding to SEQ ID NO: 58 of the instant claims (see entire document, in particular, Summary of Invention, Examples, Claims, and Table 5). The CD19 CAR T cell comprises a CD8 leader sequence, CD8 hinge region of SEQ ID NO: 21, which fully comprise the amino acid sequence of SEQ ID NO: 14 of the instant claims, a CD8 transmembrane domain, a 4-1BB costimulatory domain, and a CD3z signaling domain. The cell expressing the CAR can also be a Natural Killer (NK) cell (Column 2, Ln. 39-42), and the CAR-modified cell may be autologous or allogenic (Column 36, Ln. 19-24). The hematological cancers can be chronic leukemia, non-Hodgkin’s lymphoma, multiple myeloma, chronic lymphocytic leukemia (CLL), chronic 4 to 109 cells/kg body weight (Column 37, Ln. 17-21). Specifically, lymphodepletion is started approximately 5-10 days before infusion so that CART-19 cells may be given 1-2 days after completion of the lymphodepletion. The timing of lymphodepletion initiation therefore depends on the length of the regimen. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells as well as to reduce disease tumor burden. The choice of lymphodepletion depends on the patients underlying disease and prior therapies. (Example 2, Cytoreductive Therapy section). Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). A single dose of CART-19 transduced T cells comprising of the infusion of 2.5x106 to 5x106 total cells, are administered in either 1 or 2 bags. For increased safety, the first dose is given as a split dose on days 0, 1 and 2, with ~10% of the cells on day 0, 40 - 30% on day 1, and 60% on day 2 (see Example 2, Preparation of CART19 Cells section). 
While June discloses radiation therapy as an example of a T cell ablative therapy that can be applied prior to CAR T cell administration, June does not disclose a working example comprising administration of CD19 CAR T cells less than 30 days after radiation therapy. 
However, DeSelm teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
. 


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 25, 29, 31, 32, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of copending Application No. 17/280,471 over June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a method of treating hematological cancer in a subject comprising administering CD19 CAR expressing cells (co-pending claim 32) as a single dose infusion at a dose of about 0.2 x 106 to 10 x 106 (co-pending claim 33) or as a split dose infusion (co-pending claim 34), wherein the subject has been administered a lymphodepleting agent (co-pending claim 40). The CD19 CAR comprises an anti-CD19 scFv (co-pending claims 48-51), a leader sequence of SEQ ID NO: 13, a CD8a hinge domain of SEQ ID NO: 14 (co-pending claim 53), a 4-1BB costimulatory domain, and a CD3 zeta signaling domain (co-pending claim 54). The hematological cancer includes those recited in the instant claims (co-pending claim 58), and the CAR expressing cell is a T cell or NK cell (co-pending claim 56). The co-pending application recites a method of treating a young adult or a pediatric subject having a hematological cancer comprising administering an effective number of cells that express a chimeric antigen receptor (CAR) molecule that binds CD22, wherein the CD22 CAR-expressing cells are administered according to a dose fractionation dosing regimen, e.g., a split-dosing regimen (co-pending claim 1) and wherein the CD22 CAR expressing cells are administered at a dose of about 0.5 x 108 to 10 x 108 viable CD22 CAR-expressing cells, when the subject weighs >50 kg (co-pending claim 3), the subject has been administered a lymphodepleting therapy (co-pending claim 40), the CAR expressing cells are T cells or NK cells (co-pending claim 56), and the type of hematological 
The co-pending application does not recite that the CD19 CAR expressing immune cells are administered less than 30 days after lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 

	
Claim 1, 25, 29, 31, 32, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 7, 10, 13, 14, 16, 20, 22, 24, 31, 37, 43, 44, 49, 52, 55, 56, 58, 62, 65, 66, 68, 73, 74, 78, 84, 90, and 95 of copending Application No. 16/321, 322 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
This is a provisional nonstatutory double patenting rejection.
8 cells/kg (co-pending claim 44) and further comprise a CD8 transmembrane domain (co-pending claim 74) and a 4-11B and CD3 zeta signaling domains (co-pending claim 78). Further, the population of immune effector cells comprising the CAR comprise a nucleic acid encoding the CAR that is introduced into the cells by lentiviral transduction or is in vitro transcribed RNA (co-pending claim 85). In some embodiments, the CD19 CAR has the amino acid sequence of SEQ ID NO: 108 recited in Table 3 of the co-pending application and corresponding to SEQ ID NO: 58 of the instant application. The CD19 CAR of SEQ ID NO: 108 comprises a CD8 leader peptide of SEQ ID NO: 1, a CD8 transmembrane domain of SEQ ID NO: 6, a 4-1BB costimulatory domain of SEQ ID NO: 7, a CD3z signaling domain of SEQ ID NO: 7, and a CD8 hinge region of SEQ ID NO: 21. Further, the co-pending application recites that the immune effector cells can comprise a nucleic acid encoding the CAR, wherein the nucleic acid is introduced into cells by lentiviral transduction or is an in vitro transcribed RNA (co-pending claim 85). 
The co-pending application does not recite that the CD19 CAR expressing immune cells are administered less than 30 days after lymphodepleting therapy comprising radiotherapy. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Therefore, one of ordinary skill in the art would expect that administering CD19 CAR T cells less than 30 days after radiation therapy to improve the efficacy of the CAR T cell therapy. 

Claim 1, 25, 32, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 29, 30, and 33-42 of copending Application No. 15/972,972 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method of treating cancer in a subject comprising administering CD19 CAR T cells  (co-pending claims 1-4) and is thus given as a plurality of cells and wherein the cancer types include those recited in the instant claims such as non-Hodgkin’s lymphoma (co-pending claim 7). 
The co-pending application does not specifically recites that the CD19 CAR T cells are administered less than 30 days after lymphodepleting therapy comprising radiotherapy. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Therefore, one of ordinary skill in the art would expect that administering CD19 CAR T cells less than 30 days after radiation therapy to improve the efficacy of the CAR T cell therapy. 

Claim 1, 25, 32, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-13, 15-18, and 20-26 of copending Application No. 15/963,728 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.

The co-pending application recites a method of treating a patient having a cancer, the method comprising administering to the patient a T cell genetically modified to express a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain, a transmembrane domain, and an intracellular signaling domain comprising 4-1BB (co-pending claim 1), wherein the cancer is a hematological malignancy such as non-Hodgkin’s lymphoma or solid tumor (co-pending claim 8), the CAR T cell is a human T cell transduced in vitro with a vector expressing the CAR, and the CAR T cell is autologous to the patient (co-pending claim 9), and the CAR is an anti-CD19 CAR (co-pending claim 26). The vector would necessarily comprise a nucleic acid encoding the CAR such that the T cells transduced with the vector can express the CAR molecule.
The co-pending application does not recite that that the CAR expressing cell therapy is administered less than 30 days after a lymphodepleting therapy comprising radiotherapy nor does it recite that the CAR expressing cells are administered at any specified dose as a plurality of cells or via a single infusion or split dose regimen. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 

It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Therefore, one of ordinary skill in the art would expect that administering CD19 CAR T cells less than 30 days after radiation therapy to improve the efficacy of the CAR T cell therapy. 

Claim 1, 25, 32, 37 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of copending Application No. 16/709,727 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. .
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites method of inhibiting a B-cell neoplasm in a subject in need thereof, wherein said B-cell neoplasm expresses a CD19 isoform, said method comprising administering to the subject a therapeutically effective amount of at least one Src family kinase (SFK) inhibitor and/or at least one chimeric antigen receptor-modified T cell which recognizes the ectodomain of said CD19 isoform (co-pending claim 1), wherein the B-cell neoplasm is a lymphoma or B-cell acute lymphoblastic leukemia (co-pending claim 2). 
The co-pending application does not recite that that the CAR expressing cell therapy is administered less than 30 days after a lymphodepleting therapy comprising radiotherapy nor does it recite that the CAR expressing cells are administered at any specified dose as a plurality of cells or via a single infusion or split dose regimen. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Therefore, one of ordinary skill in the art would expect that administering CD19 CAR T cells less than 30 days after radiation therapy to improve the efficacy of the CAR T cell therapy. 

Claims 1, 25, 29, 31, 32, 37, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of copending Application No. 17/280,467 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.

The co-pending application recites a method of treating a subject having a hematological cancer, comprising administering an effective number of cells that express a chimeric antigen receptor (CAR) molecule that binds CD19 in combination with an effective number of cells that express a CAR molecule that binds CD22, (a CD22 CAR), wherein the CD19 CAR-expressing cells and CD22 CAR-expressing cells are each administered according to a dose fractionation dosing regimen, e.g., split-dosing regimen (co-pending claim 1 or 4), the subject has been administered a lymphodepleting therapy (co-pending claim 22), and the cells comprise T cells or NK cells (co-pending claim 51). The CD19 CAR can also be administered as a single dose infusion, e.g., a total dose is administered in a single infusion (co-pending claim 7) wherein the total cell dose comprises 1 to 5 x 106 cells/kg, 1 to 5 x 107 cells/kg or 1 to 5 x 108 cells/kg (co-pending claim 17). In some embodiments, the CD19 CAR comprises any CD19 scFv amino acid sequence listed in Tables 2 or 3 of the co-pending specification (co-pending claims 27 and 28), a CD8 transmembrane domain (co-pending claim 47), a hinge region having the amino acid sequence at least 95% identical to SEQ ID NO: 14 (co-pending claim 48), corresponding to SEQ ID NO: 14 of the instant claims; a 4-1BB costimulatory domain, a CD3z signaling domain (co-pending claim 49), and a leader peptide (co-pending claim 50). Thus, the CD19 CAR can have a scFv domain having the amino acid sequence of SEQ ID NO: 59, corresponding to SEQ ID NO: 59 in the instant claims. Further, the cells that express a CAR would necessarily have to comprise a nucleic acid encoding the CAR in order for it to be expressed on the said cells. 
The co-pending application does not recite that the CAR expressing cell therapy is administered less than 30 days after a lymphodepleting comprising radiation. 

DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells 

Claims 1, 25, 29, 31, 32, 37, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-84 of copending Application No. 17/271,430 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
This is a provisional nonstatutory double patenting rejection. 
The co-pending application recites method of treating a cancer in a subject, comprising administering the population of CAR-expressing cells (co-pending claim 66), wherein the cancer type include those listed in instant claim 40 such as non-Hodgkin’s lymphoma (co-pending claim 68) and the CAR expressing cells are administered at a dose of about 2.5 x 106 to 2.5 x 108 (co-pending claims 77-79). The CAR expressing cells can be autologous or allogeneic T cells or NK cells (co-pending claim 61) comprising a CD19 antigen binding domain having the amino acid sequence of an scFv or CAR disclosed in Table 2 of the co-pending specification (co-pending claim 53), a CD8 transmembrane domain (co-pending claim 55), a hinge region of SEQ ID NO: 2, 3, or 4 (co-pending claim 56), a 4-1BB costimulatory domain (co-pending claim 58 and 59), a CD3z signaling domain (co-pending claim 57 and 59), and a leader peptide (co-pending claim 56). Thus the CD19 CAR T cell can have the amino acid sequence of SEQ ID NO: 301 disclosed in Table 2 of the co-pending specification which has the CTL019 scFv domain of SEQ ID NO: 303 
The co-pending application does not specifically recite that the CAR expressing cell therapy is administered less than 30 days after a lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, 

Claims 1, 25, 29, 31, 32, 37, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 7, 11, 12, 15, 16, 19, 23, 26, 27, 29, 32, 36, 37, 42, 44, 45, 47, 48, 52, 54, 56, 59, 60, 62, and 67 of copending Application No. 16/066,855  in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
This is a provisional nonstatutory double patenting rejection. 
	The co-pending application recites a method of treating a subject comprising administering CAR-expressing immune effector cells (co-pending claim 1), wherein the CAR has the amino acid sequence of SEQ ID NO: 956 (co-pending claim 26) corresponding to SEQ ID NO: 58 of the instant claims, the immune effector cells are T cells or NK cells (co-pending claim 19), and the subject has cancer including one of the types recited in instant claim 40 such as non-Hodgkin’s 
	The co-pending application does not recite that the CAR expressing immune effector cells are administered less than 30 days after a lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate 

Claims 1, 25, 29, 31, 32, 37, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 21, 23, 39, 43, 57, 65, 70, 71, 86, and 87-94 of copending Application No. 16/082,035  in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a method of treating cancer in a subject comprising administering a cell expressing a CAR that binds to a tumor antigen (co-pending claim 1), wherein the CAR is a CD19 CAR having the amino acid sequence of SEQ ID NO: 281 (co-pending claim 5), corresponding to SEQ ID NO: 58 of the instant claims, the cell is T cell or NK cell (co-pending 
	The co-pending application does not recite that the CAR expressing immune effector cells are administered less than 30 days after a lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate 

Claims 1, 25, 29, 31, 32, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,253,086 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
The issued patent recites a method of treating a subject comprising administering one or more CD19 expressing CAR cells (issued claim 1), wherein the CAR cell has the amino acid sequence of SEQ ID NO: 58 (issued claim 8) corresponding to SEQ ID NO: 58 of the instant claims and wherein the subject has one of the cancer types recited in instant claim 40 (issued claim 21). The CD19 CAR of SEQ ID NO: 58 comprises a CD19 scFv domain, a CD8 leader peptide, a 
The issued patent does not specifically recite that the CD19 CAR expressing cells are administered less than 30 days after lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,357,514 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.                                       
The issued patent recites a method of treating a subject having leukemia or lymphoma comprising administering one or more autologous CD19 CAR T cells (issued claim 1), wherein the CAR cell has the amino acid sequence of SEQ ID NO: 58 (issued claim 16) corresponding to SEQ ID NO: 58 of the instant claims and wherein the subject has one of the cancer types recited in instant claim 40 (issued claim 18) and the subject has undergone lymphodepletion (issued claim 25). The CD19 CAR of SEQ ID NO: 58 comprises a CD19 scFv domain, CD8 leader peptide, a CD8 transmembrane domain, a 4-1BB costimulatory domain, a CD3z signaling domain, and a 
The issued patent does not specifically recite that the CD19 CAR expressing cells are administered less than 30 days after lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general . 

Claims 1, 25, 29, 31, 32, 37, and 40  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,774,388 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.                                      
The issued patent recites a method for treating a subject having a cancer with a CD19 chimeric antigen receptor (CAR19)-expressing cell therapy (issued claim 1), wherein the CAR19-expressing cell therapy comprises a plurality of CAR19-expressing immune effector cells (issued claim 9) and comprises CTL019 (issued claim 10). The cancer types include those recited in instant claim 40 (issued claim 16). Further, the subject receives a treatment prior to the initiation of a CAR19-expressing cell therapy (issued claim 18). Per the issued specification, CTL019 has the amino acid sequence of SEQ ID NO: 81, corresponding to SEQ ID NO: 58 of the instant claims and thus necessarily comprises a leader peptide, a CD19 scFv antigen binding domain, a CD8 
The issued patent does not specifically recite that the treatment received prior to the initiation of the CAR19-expressing cell therapy is a lymphodepleting therapy comprising radiation or the timing that the CAR-19 expressing cell therapy is initiated. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, . 

Claims 1, 25, 29, 31, 32, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,906,682 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
The issued patent recites a method of treating leukemia, chronic lymphocytic leukemia, or acute lymphocytic leukemia in a human patient, comprising administering an anti-tumor effective amount of a population of CD19 CAR T cells, wherein the CD19 antigen binding domain has the amino acid sequence of SEQ ID NO:20, a CD8α hinge domain of SEQ ID NO: 21, a CD8α transmembrane domain, a 4-1 BB costimulatory signaling region, and a CD3 zeta signaling domain and wherein the T cells are T cells of the human patient having leukemia and are thus autologous 4 to 109 cells per kg body weight of the human patient. The CD19 antigen binding domain of SEQ ID NO: 20 corresponds to the CD19 scFv domain of SEQ ID NO: 59 of the instant claims and the CD8α hinge domain of SEQ ID NO: 21 fully comprises SEQ ID NO: 14 of the instant claims. Further, the cells that express a CAR would necessarily have to comprise a nucleic acid encoding the CAR in order for it to be expressed on said cells.
The issued patent does not specifically recite that the CD19 CAR expressing cells are administered less than 30 days after lymphodepleting therapy comprising radiation. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8, 916,381 B1 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.                                      
The issued patent recites a method of treating leukemia in a human patient, the method comprising administering to the human patient a pharmaceutical composition comprising an anti-tumor effective amount of a population of modified autologous human T cells, wherein the T cells comprise a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain, a CD8α hinge domain, a CD8α transmembrane  The anti-tumor effective amount of T cells is 104 to 109 cells per kg body weight of the human patient (issued claim 2); and the leukemia is chronic lymphocytic leukemia or acute lymphocytic leukemia (issued claims 15 and 16). The CD19 CAR scFv comprises the amino acid sequence SEQ ID NO: 20 (issued claim 7); and the CD8α hinge domain comprises the amino acid sequence of SEQ ID NO: 21 (issued claim 9). The CD19 scFv domain of SEQ ID NO: 20 corresponds to SEQ ID NO: 59 of the instant claims and the CD8α hinge domain of SEQ ID NO: 21 fully comprises SEQ ID NO: 14 of the instant claims. 
The issued patent does not specifically recites that the CD19 CAR expressing cells are administered less than 30 days after lymphodepleting therapy comprising radiotherapy.
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
. 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,101,584 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                                              
4 to 109 cells per kg body weight of the human patient (issued claim 2) and the hematological cancer is leukemia, lymphoma, acute lymphocytic leukemia, or chronic lymphocytic leukemia, non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, or multiple myeloma (issued claims 13-17).The CD8α hinge domain comprises the amino acid sequence of SEQ ID NO: 21 (issued claim 5). The CD19 antigen binding domain of SEQ ID NO: 20 corresponds to the CD19 scFv domain of SEQ ID NO: 59 of the instant claims; and the CD8α hinge domain of SEQ ID NO: 21 fully comprises SEQ ID NO: 14 of the instant claims. Further, the cells that express a CAR would necessarily have to comprise a nucleic acid encoding the CAR in order for it to be expressed on said cells.
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy comprising radiotherapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Additionally, engineering a CAR construct to . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,464,140 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
The issued patent recites a method of treating cancer in a human patient comprising administering to the human patient an anti-tumor effective amount of a population of human T cells, wherein the T cells comprise a nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain having the amino acid sequence of SEQ ID NO:20, a CD8α transmembrane domain , a 4-1BB costimulatory domain, a CD3 zeta signaling domain, and a CD8α hinge domain of SEQ ID NO: 21 (issued claims 1, 6 – 17). The CAR can also be defined by the amino acid sequence of SEQ ID NO: 12 corresponding to SEQ ID NO: 58 of the instant claims (issued claim 18). The anti-tumor effective amount of the T cells is 104 to 109 cells per kg body weight of a human in need (issued claim 2) and the T cells are administered to the human patient in a single dose divided over three days where 10% of the cells are administered on the first day, 30% of the cells are administered on the second day and 60% of the cells are administered on the third day (issued claim 4). The cancer type is a hematological cancer (issued claim 22). 

However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,481,728 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                                            
The issued patent recites a method of treating a hematological cancer in a human comprising administering an effective amount of a population of cells comprising a lentiviral vector, wherein the lentiviral vector comprises a nucleic acid encoding a CAR, wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a transmembrane domain, a costimulatory signaling region comprising 4-1BB, and a CD3 zeta signaling domain, wherein the cells are from a human having cancer (issued claim 1 and 19). The hematological cancer is leukemia or lymphoma (issued claim 16) or more specifically mantle cell lymphoma, diffuse large B cell lymphoma, multiple myeloma, Hodgkin's disease, or non-Hodgkin's lymphoma (issued claim 17). The CD19 antigen binding domain of SEQ ID NO: 20 
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy comprising radiotherapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies (see entire document, in particular, Example 2, Cytoreductive Therapy section).  For example, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 9,499,629 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
The issued patent recites a method of expanding a population of genetically engineered T cells in a human diagnosed with cancer, comprising administering to a CD19 CAR T cell, wherein the administered genetically engineered T cell produces a population of progeny T cells in the human, the T cell is from a human having cancer (issued claim 16), the T cells is an autologous T 
The issued patent does not recite that the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy comprising radiotherapy. 
 However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,975,071 B1 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                                  
The issued patent recites a pharmaceutical composition comprising an anti-tumor effective amount of a population of modified autologous human T cells, wherein the T cells comprise a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR 4 to 109 cells per kg body weight of a human in need of such cells (issued claim 2),  the CD19 antigen binding domain is an antibody or an antigen-binding fragment thereof (issued claim 4) such as an scFv that comprises the amino acid sequence of SEQ ID NO: 20 (issued claims 1-7). The transmembrane domain is CD8α transmembrane domain (issued claim 8), and the CAR can further comprise a CD8α hinge domain having the amino acid sequence of SEQ ID NO: 21 (issued claims 10-12). The CD19 scFv domain of SEQ ID NO: 20 corresponds to the CD19 scFv domain of SEQ ID NO: 59 of the instant claims and the CD8α hinge domain of SEQ ID NO: 21 fully comprises SEQ ID NO: 14 of the instant claims. Since the pharmaceutical composition comprises an anti-tumor effective amount of CD19 CAR T cells, it would necessarily be used to treat cancer in a subject. Further, the cells that express a CAR would necessarily have to comprise a nucleic acid encoding the CAR in order for it to be expressed on said cells.
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy comprising radiotherapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies (see entire document, in particular, Example 2, 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Additionally, engineering a CAR construct to have a signal peptide facilitates the expression of the CAR on the surface of cells. Therefore, one . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9102760B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                                               
The issued patent recites a pharmaceutical composition comprising an antitumor effective amount of a population of human T cells, wherein the cells of the population include cells that comprise a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a CD8α hinge domain, a CD8α transmembrane domain, a 4-1BB costimulatory signaling region, and a CD3 zeta signaling domain, wherein the T cells are T cells of a human having a cancer (issued claims 1 and 22), wherein the anti-tumor effective amount of T cells is 104 to 109 cells per kg body weight of a human in need of such cells (issued claims 2 and 24),  wherein the CD8α hinge domain comprises the amino acid sequence of SEQ ID NO: 21 (issued claim 5), and wherein the T cells are T cells of a human having a hematological cancer such as chronic lymphocytic leukemia or acute lymphocytic leukemia , mantle cell lymphoma, non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, or multiple myeloma (issued claims 17-20 and 26-30). The CD19 antigen binding domain of SEQ ID NO: 20 corresponds to the CD19 scFv domain of SEQ ID NO: 59 of the instant claims; and the CD8α hinge domain of SEQ ID NO: 21 fully comprises 
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies (see entire document, in particular, Example 2, Cytoreductive Therapy section).  For example, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9328156B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                                         
The issued patent recites a pharmaceutical composition comprising an anti-tumor effective amount of a population of human T cells, wherein the T cells comprise a nucleic acid sequence 4 to 109 cells per kg body weight of a human in need of such cells (issued claim 2). The CD19 antigen binding domain is a scFv having the amino acid sequence of SEQ ID NO: 20 (issued claims 4-7) and the transmembrane domain is CD8α transmembrane domain (issued claim 8). The CAR further comprises a hinge domain (issued claim 10). The CD19 scFv domain of SEQ ID NO: 20 corresponds to SEQ ID NO: 59 of the instant claims. Since the pharmaceutical composition comprises an anti-tumor effective amount of CD19 CAR T cells, it would necessarily be used to treat cancer in a subject.
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy nor that the CD19 CAR T cells comprise a leader/signal peptide. Further, the issued patent does not recite an amino acid sequence for the hinge domain. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies (see entire document, in particular, Example 2, Cytoreductive Therapy section).  For example, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 

Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Additionally, engineering a CAR construct to have a signal peptide facilitates the expression of the CAR on the surface of cells. It would have further been obvious for artisans to use a CD8 alpha hinge domain of SEQ ID NO: 21 disclosed by June, in the anti-CD7 CAR T cell recited by the issued patent since it can be used for the same In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, one of ordinary skill in the art would expect that administering CD19 CAR T cells less than 30 days after radiation therapy to improve the efficacy of the CAR T cell therapy. 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,911,993 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                             
The issued patent recites a pharmaceutical composition comprising an anti-tumor effective amount of a population of human T cells, wherein the T cells comprise a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain comprising the amino acid sequence of SEQ ID NO: 20, a CD8α hinge domain of SEQ ID NO: 21, a CD8α transmembrane domain, a 4-1BB costimulatory signaling region, and a CD3 zeta signaling domain comprising the amino acid sequence of SEQ ID NO:24, wherein the T cells are T cells of a human having a cancer (issued claims 1, 4, 15, and 16) and wherein the anti-tumor effective amount of T cells is 104 to 109 cells per kg body weight of a human in need of such cells (issued claims 2 and 17). The CD19 antigen binding domain of SEQ ID NO: 20 corresponds to the CD19 scFv domain of SEQ ID NO: 59 of the instant claims and the CD8α hinge domain of SEQ ID NO: 21 fully comprises SEQ ID NO: 14 of the instant claims. Since the pharmaceutical 
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies (see entire document, in particular, Example 2, Cytoreductive Therapy section).  For example, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,102,761 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm, and Zhang et al (Zhang, Cheng, et al. "Engineering car-t cells." Biomarker research 5.1 (2017): 1-6), hereinafter Zhang.                                                       
The issued patent recites a pharmaceutical composition comprising an antitumor effective amount of a population of human T cells, wherein the cells of the population include cells that 4 to 109 cells per kg body weight of a human in need of such cells (issued claims 2 and 23), and the CD8α hinge domain comprises the amino acid sequence of SEQ ID NO: 21 (issued claim 5). The hematological cancer is leukemia or lymphoma, including chronic lymphocytic leukemia (CLL), acute lymphocytic leukemia (ALL), mantle cell lymphoma, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma (issued claims 17-20 and 27-30). The CD19 antigen binding domain of SEQ ID NO: 20 corresponds to the CD19 scFv domain of SEQ ID NO: 59 of the instant claims and the CD8α hinge domain of SEQ ID NO: 21 fully comprises SEQ ID NO: 14 of the instant claims. Since the pharmaceutical composition comprises an anti-tumor effective amount of CD19 CAR T cells, it would necessarily be used to treat cancer in a subject. Further, the cells that express a CAR would necessarily have to comprise a nucleic acid encoding the CAR in order for it to be expressed on said cells.
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells expressed using a CD8 leader sequence may be given 1-2 days after completion of the chemotherapy. The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
Zhang further teaches that the role of the signal peptide in a CAR molecule is to direct the nascent engineered protein into the endoplasmic reticulum (see entire document, in particular, Structure of CAR T cells section). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,540,445 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm. 
The issued patent recites a pharmaceutical composition comprising an anti-tumor effective amount of a population of human T cells, wherein the T cells comprise a nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain of SEQ ID NO: 20, wherein the CAR further comprises a transmembrane domain, a 4-1BB costimulatory signaling region, and a CD3 zeta signaling domain wherein the T cells are from a human having cancer (issued claim 1).  The anti-tumor effective amount of T cells is 104 to 109 cells per kg body weight of a human in need of such cells (issued claim 2). The CAR can comprise the amino acid sequence of SEQ ID NO: 12 (issued claim 18), corresponding to SEQ ID NO: 58 of the instant claims.  Thus, the CD19 CAR of SEQ ID NO: 12 necessarily comprises a leader peptide, a CD19 scFv domain, a CD8α hinge region having the amino acid of SEQ ID NO: 14 of the instant claims, a CD8α transmembrane domain, a 4-1BB costimulatory domain, and a CD3 zeta signaling domain. The T cells are T cells of a human having a cancer (issued claim 21), and are thus autologous, and comprise a vector having the nucleic acid encoding the CAR (issued  Since the pharmaceutical composition comprises an anti-tumor effective amount of CD19 CAR T cells, it would necessarily be used to treat cancer in a subject. Further, the cells that express a CAR would necessarily have to comprise a nucleic acid encoding the CAR in order for it to be expressed on said cells.
The issued patent does not recite that the pharmaceutical composition comprising the CD19 CAR T cells are administered less than 30 days after a lymphodepleting therapy nor that the CD19 CAR T cells comprise a leader/signal peptide. 
However, June teaches lymphodepletion that is started approximately 5-10 days before infusion so that CD19 CAR T cells may be given 1-2 days after completion of the lymphodepletion (see entire document, in particular, Example 2, Cytoreductive Therapy section).  The purpose of the lymphodepletion is to induce lymphopenia in order to facilitate engraftment and homeostatic expansion of CART-19 cells and/or to reduce tumor burden. Further, the choice of lymphodepletion therapy depends on the patients underlying disease and prior therapies. Indeed, the CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Column 30, Ln. 5-15). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,518,123 B2 in view of June et al, (US 8,911,993 B2), hereinafter June, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm.
The issued patent recites a human T cell comprising a nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain comprising, from the amino to the carboxy terminus, a light chain variable region and a heavy chain variable region of SEQ ID NO:20, wherein the CAR further comprises a CD8α transmembrane domain, a 4-1BB costimulatory signaling region, and a CD3 zeta signaling domain, wherein the T cells is from a human having cancer (issued claim 1),wherein the CAR the 
The issued patent does not specifically indicate that the CD19 CAR T cell is administered to treat any type of hematological cancer in a subject nor does it recite that the timing of administration of the CAR expressing cells after the human subject has received radiation therapy. 
However, June teaches a method of treating cancer including hematological malignancies and solid tumors in a subject comprising administering T cells comprising a nucleic acid encoding a CD19 CAR molecule, wherein the CD19 CAR has the amino acid sequence of SEQ ID NO: 12 corresponding to SEQ ID NO: 12 of the issued claims (see entire document, in particular, Summary of Invention, Examples, Claims, and Table 5). The CD19 CAR T cell comprises a CD8 leader sequence, CD8 hinge region of SEQ ID NO: 21, which fully comprises the amino acid sequence of SEQ ID NO: 14 of the instant claims, a CD8 transmembrane domain, a 4-1BB costimulatory domain, and a CD3 zeta signaling domain. The cell expressing the CAR can also be a Natural Killer (NK) cell (Column 2, Ln. 39-42), and the CAR-modified cell may be autologous or allogenic (Column 36, Ln. 19-24). The hematological cancers can be chronic leukemia, non-Hodgkin’s lymphoma, multiple myeloma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), acute lymphocytic leukemia, pre-B ALL, adult ALL, large diffuse B cell lymphoma among others (Columns 34 -35). A pharmaceutical composition comprising the T cells described herein may be administered at a dosage of 104 to 109 cells/kg body weight (Column 37, 6 to 5x106 total cells, are administered in either 1 or 2 bags. For increased safety, the first dose is given as a split dose on days 0, 1 and 2, with ~10% of the cells on day 0, 40 - 30% on day 1, and 60% on day 2 (see Example 2, Preparation of CART19 Cells section). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to so in order to induce lymphopenia to facilitate engraftment and expansion of the CD19 CAR T cells and/or to reduce tumor burden. Further, neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or . 

Claims 1, 25, 29, 31, 32, 37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 10221245B2 in view of Brogdon et al, (WO 2014/153270 A1), hereinafter Brogdon, and DeSelm et al (DeSelm, C. J., M. Hamieh, and M. Sadelain. International Journal of Radiation Oncology, Biology, Physics 96.2 (2016): S127) hereinafter DeSelm. 
The issued patent recites an isolated nucleic acid molecule encoding a chimeric antigen receptor (CAR), wherein the CAR comprises: a single chain antibody or single chain antibody fragment which comprises a humanized anti-CD19 binding domain, a transmembrane domain, a primary intracellular signaling domain comprising a native intracellular signaling domain of CD3-zeta, or a functional fragment thereof, and a costimulatory domain comprising 4-1BB (issued claim 1), wherein the anti-CD19 binding domain is a scFv (issued claim 5); the transmembrane domain comprises a transmembrane domain of the alpha, beta or zeta chain of CD8 (issued claim 10), and the hinge region comprises the amino acid sequence of SEQ ID NO: 14 (issued claim 14), corresponding to SEQ ID NO: 14 of the instant claims. The nucleic acid encodes light and heavy 
The issued patent does not specifically indicate that a CD19 CAR T cell is administered to treat any type of hematological cancer in a subject nor does it recite that the timing of administration of the CAR expressing cells after the human subject has received radiation therapy. 
However, Brogdon teaches a method of treating cancer including hematological malignancies in a subject comprising administering T cells comprising a nucleic acid encoding a CD19 CAR molecule, wherein the nucleic acid has the nucleotide sequence SEQ ID NO: 85-96 of the issued claims (see entire document, in particular, Abstract, Summary of Invention, Examples, Table 3, and Claims), which encode the full length humanized CARs of SEQ ID NOs: 31-42. The humanized CD19 CAR T cells comprise a CD8 leader sequence, CD8 hinge region of SEQ ID NO: 14, a CD8 transmembrane domain, a 4-1BB costimulatory domain, and a CD3 zeta signaling domain (see Table 3). The CAR-modified T cell may be autologous or allogenic (Para. 0031). The hematological cancers can be chronic leukemia, non-Hodgkin’s lymphoma, multiple myeloma, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), acute lymphocytic 4 to 109 cells/kg body weight (Para. 00340). The CAR T cells can be administered following T cell ablative therapy using, for example, external-beam radiation therapy (Para. 00331). 
DeSelm further teaches that neoadjuvant radiation two days before CAR T cell treatment, even at a low dose, dramatically increases the rate of tumor cell killing relative to no radiation (57% vs 96% tumor death at a ratio of 1:1 effector:tumor cell, P<0.001) (see entire document, in particular, Results and Conclusion). 
It would have been obvious to one of ordinary skill in the art to administer humanized CD19 CAR T cells less than 30 days after lymphodepleting therapy comprising radiotherapy. One of ordinary skill in the art would have been motivated to do so because neoadjuvant radiation therapy sensitizes tumor cells to CAR T cell-mediated killing (DeSelm, entire document). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of CD19 CAR expressing cells administered as well as the optimum timing of the administration of CD19 CAR expressing cells after lymphodepleting radiation to effectively treat cancer in a subject according to the different embodiments of the instantly claimed invention. Therefore, one of ordinary skill in the art would expect that administering humanized CD19 CAR T cells less than 30 days after radiation therapy to improve the efficacy of the CAR T cell therapy. 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644